We find the amount awarded to the Referee for the services rendered by him to be excessive. We conclude that $25,000 would be fair compensation. We also conclude that the cost of the reference should be borne equally by the parties. While we have held in the companion appeal that the circumstances do not warrant setting the award aside, there was sufficient presented to justify the ordering of the reference. If the charges were merely frivolous or sham then the appellant should be charged with the total expense. However, the evidence adduced at the reference indicates that the objections did have substance and, although not sufficient to set the award aside, were of sufficient gravity to make an equal division of the cost of the reference more in conformity with the interests of justice. Concur — Rabin, J. P., McNally, Stevens and Steuer, JJ.; Valente, J., concurs in the following memorandum: I concur in result. Since I have dissented from the decision of the court to affirm confirmation of the award, I cannot agree that, although the objections to the award had substance, they were not sufficient to set aside the award. Nevertheless, under the circumstances of this case, I believe it to be equitable that the expense of the reference be borne equally by both sides. Settle order on notice.